Citation Nr: 0534632	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-18 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for Osgood-Schlatter 
disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


INTRODUCTION

The appellant (veteran) served on active duty from November 
1986 to January 1989.  He has appealed from a June 2002 
decision by the Department of Veterans Affairs Regional 
Office (RO) at Denver, Colorado.  He and a friend testified 
in September 2005 before the undersigned at the RO (i.e., a 
travel Board hearing). 

For reasons to be discussed, the appeal is remanded to the RO 
via the VA Appeals Management Center, in Washington, DC.  VA 
will notify the veteran as to further action required by him.


REMAND

At his recent hearing, the veteran testified that his 
service-connected left knee disability had worsened since he 
was last examined in March 2003 for compensation purposes.  
Essentially, the veteran also said that his left knee was far 
more symptomatic than had been reported on the VA 
examination.  The veteran described care for his knee that he 
received from Dr. Christine Fox for Osgood-Schlatter disease 
and patellofemoral syndrome.  He said osteoarthritis had also 
been diagnosed.  The Board notes that mild degenerative joint 
disease of the left knee was diagnosed from x-rays on the 
March 2003 VA examination.  The veteran said that he had 
previously received treatment in 2003 from Dr. Robert 
Brumfield.  He submitted a billing record from an August 2003 
office visit with Dr. Brumfield showing bilateral 
patellofemoral pain syndromes.  The veteran has authorized 
release of records from both Dr. Brumfield and Dr. Fox.  

Given the additional information received at the recent 
travel Board hearing, additional development of the evidence 
would be helpful before a final decision in this case.  
Accordingly, the case is remanded for the following actions:  

1.  Clinical records of the veteran's 
treatment for his left knee since 2002 
should be requested from Dr. Brumfield 
and Dr. Fox, and associated with the 
claim folder.  

2.  The veteran should then be afforded 
a VA examination to determine the nature 
and extent of his disability from the 
service-connected Osgood-Schlatter 
disease of the left knee.  If other 
disorders are also present, particularly 
arthritis, the examiner should provide 
an opinion as to whether any functional 
impairment of the joint is due to the 
service-connected disability or 
unrelated causes, unless the symptoms 
cannot be differentiated.  The claim 
folder should be provided to the 
examiner for review and all necessary 
studies should be performed.  

3.  The claim should then be reviewed, 
and the parties should be provided with 
a supplemental statement of the case, if 
in order.  

The case should then be returned to the Board for further 
review.  The veteran has the right to submit additional 
evidence and argument on his left knee disability, and should 
do so as soon as possible, particularly if he has additional 
pertinent evidence.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  As a remand by the Board, the claim must be afforded 
expeditious treatment.  



	                  
_________________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appeasable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




